                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 REBECCA KOWALD, JOANN WINTER, ROBERT
 ZEIER, JOHN GRUBER, WILLIAM CADWALLADER,
 ROBERT WENTWORTH, RAYMOND BOYLE,
 MICHAEL O’GRADY, DAVID THOM, and
 CRYSTAL THOM,

                              Plaintiffs,
                                                                   OPINION and ORDER
        v.
                                                                        19-cv-519-jdp
 COLUMBIA COUNTY, PORTAGE COMMUNITY
 SCHOOLS, CITY OF PORTAGE, VERN GOVE,
 JOSEPH RUF, MARK HAZELBAKER, ROGER
 BRANDNER, BENJAMIN OETZMAN, and
 CHARLES F. CHURCH,

                              Defendants.


       This case was severed from case number 18-cv-582-jdp, which was filed originally in the

Circuit Court for Columbia County and removed to this court. In the original complaint in

case number 18-cv-582-jdp, several plaintiffs sued more than 40 defendants associated with

numerous local government entities for violations of their rights under the United States

Constitution and state law. I severed the original case into seven different cases. In case number

19-cv-519-jdp, plaintiffs Rebecca Kowald, Joann Winter, Robert Zeier, John Gruber, William

Cadawaller, Robert Wentworth, Raymond Boyle, Michael O’Grady, David Thom, and Crystal

Thom contend that Wisconsin’s harassment injunction statute, Wis. Stat. § 813.125, is

unconstitutional. The defendants in this case are Columbia County, Portage Community

Schools, City of Portage, Vern Gove, Joseph Ruf, Mark Hazelbaker, Roger Brandner, Benjamin

Oetzman, and Charles Church.
       Before the court are three motions to dismiss. First, defendant Mark Hazelbaker filed a

motion to dismiss plaintiffs’ challenge to the constitutionality of Wis. Stat. § 813.125. Dkt. 9.

Second, defendants Columbia County, Portage Community Schools, Vern Gove, Joseph Ruf,

Roger Brandner, Benjamin Oetzman, and Charles Church filed a motion to dismiss that adopts

Hazelbaker’s arguments about Wis. Stat. § 813.125. Dkt. 20. Third, defendant City of Portage

filed a motion to dismiss that adopts Hazelbaker’s arguments, seeks dismissal for failure to

state a claim of count 5 and paragraph 158 of count 9 of the original complaint that was filed

in 18-cv-582-jdp, and seeks dismissal for lack of standing of retaliation claims brought by all

plaintiffs except O’Grady. Dkt. 15. The city also filed a motion to certify the constitutional

question regarding § 813.125 to Wisconsin’s attorney general under Rule 5 of the Federal Rule

of Civil Procedure and 28 U.S.C. § 2403. Dkt. 21.

       Before turning to the merits of the motions to dismiss, I must clarify for the parties the

scope of this case. The only claim in this case is plaintiffs’ claim challenging the

constitutionality of Wis. Stat. § 813.125. Therefore, the city’s motion to dismiss count 5 and

paragraph 158 of count 9 is unnecessary, because those counts do not challenge the

constitutionality of § 813.125. Also, I already dismissed the claims in those counts in the order

severing these cases. Dkt. 1; Kowald v. Columbia Cty., No. 18-CV-582-JDP, 2019 WL 1332583,

at *3 (W.D. Wis. Mar. 25, 2019) (dismissing “plaintiffs’ claim that several defendants failed

to prevent others from conspiring to violating plaintiffs’ rights (Count 5)” and “plaintiffs’ claim

that several defendants conspired under 42 U.S.C. § 1985(3) to violate their rights . . . (Count

9)”). The city’s motion to dismiss retaliation claims for lack of standing is also unnecessary,

because there are no retaliation claims in this case. Plaintiffs’ retaliation claims were assigned




                                                2
to case number 19-cv-518-jdp. Therefore, I will address the city’s standing arguments and

plaintiffs’ arguments regarding their retaliation claims in a separate order in 19-cv-518-jdp.

       Defendants’ argument that Wisconsin’s harassment injunction statute is constitutional

is properly raised in this case. Under Wis. Stat. § 813.125, a court may grant a harassment

injunction if there are “reasonable grounds to believe that the respondent has engaged in

harassment with intent to harass or intimidate the petitioner.” Wis. Stat. § 813.125(4)(a)3.

Harassment is defined as any of the following:

              1. Striking, shoving, kicking or otherwise subjecting another
              person to physical contact; engaging in an act that would
              constitute abuse under s. 48.02(1), sexual assault under s.
              940.225, or stalking under s. 940.32; or attempting or
              threatening to do the same.

              2. Engaging in a course of conduct or repeatedly committing acts
              which harass or intimidate another person and which serve no
              legitimate purpose.

Id. § 813.125(1).

       Defendants contend that plaintiffs have failed to state a claim challenging the

constitutionality of § 813.125, because that statute provides adequate procedural due process

and First Amendment protections. In response, plaintiffs contend that § 813.125 is

unconstitutional for several reasons.

       First, plaintiffs argue that they were not given adequate process when they were served

with a harassment injunction petition. Plaintiffs do not argue that the statute itself fails to

provide adequate procedural protections. Instead, they allege that they were served with a

defective harassment petition that did not provide the information required by the statute. But

an allegation that defendants failed to comply with state law notice requirements is not




                                                 3
sufficient to state a claim under federal law. Guajardo-Palma v. Martinson, 622 F.3d 801, 806

(7th Cir. 2010) (“[A] violation of state law is not a ground for a federal civil rights suit.”).

       Second, plaintiffs argue that the statute is unconstitutional because it has been

interpreted to permit government entities, not just individuals, to seek injunctions. But

plaintiffs do not explain why permitting government entities to seek injunctions renders the

statute unconstitutional. Wisconsin courts have long interpreted § 813.125 as protecting

governmental entities, institutions, and individuals. Bd. of Regents-UW Sys. v. Decker, 2014 WI

68, ¶ 26, 355 Wis. 2d 800, 850 N.W.2d 112 (holding that University of Wisconsin Board of

Regents could seek injunction under § 813.125); Vill. of Tigerton v. Minniecheske, 211 Wis. 2d

777, 783, 565 N.W.2d 586, 588 (Ct. App. 1997) (holding that § 813.125 can protect a

municipal corporation). Plaintiffs’ disagreement with how § 813.125 has been interpreted by

Wisconsin courts raises an issue of state law, not federal constitutional law.

       Third, plaintiffs contend that the injunction statute infringes on their First Amendment

right to free speech, because it can be used to enjoin them from filing John Doe petitions, open

record requests, and lawsuits. But § 813.125 does not target speech. It does not expressly

preclude anyone from filing John Doe petitions, open record requests, lawsuits, or engaging in

speech that is critical of governmental decisions. The statute only prohibits conduct that is

harassing, intimidating, or threatening, and which serves no legitimate purpose. The First

Amendment does not protect such conduct. “The First Amendment does not guarantee the

right to communicate one’s views at all times and places or in any manner that may be desired.”

Lac du Flambeau Band of Lake Superior Chippewa Indians v. Stop Treaty Abuse-Wisconsin, Inc., 759

F. Supp. 1339, 1353 (W.D. Wis. 1991) (quoting Heffron v. International Soc’y for Krishna

Consciousness, 452 U.S. 640, 646–47 (1981)). See United States v. Parr, 545 F.3d 491, 496–497


                                                 4
(7th Cir. 2008) (“[T]he First Amendment does not preclude restrictions on certain categories

of speech having little or no social value. . . .”); In re Stonegate Sec. Servs., Ltd., 56 B.R. 1014,

1018 (N.D. Ill. 1986) (“It is not unconstitutional to prohibit harassing conduct, even if that

conduct involves verbal components.”). Therefore, § 813.125 is not unconstitutional on its

face. Decker, 2014 WI 68, ¶ 45 (rejecting protester’s First Amendment challenge to § 813.125

and concluding that the “right to protest on UW property can be restricted when [protester]

engages in harassment with the intent to harass or intimidate.”).

       Plaintiffs also have not alleged facts suggesting that the statute is unconstitutional as

applied to them. Plaintiffs argue that their litigation and advocacy does not rise to the level of

“harassing” conduct contemplated by the statute. But whether plaintiffs’ conduct met the

statutory definition of harassment is not a First Amendment question, but rather, is a question

that depends on the specific facts presented in the state courts that considered defendants’

injunction petition. Whether the state courts abused their discretion in entering temporary

restraining orders or injunctions is also a matter of state law, and does not implicate the federal

constitution. Therefore, plaintiffs have failed to allege facts to support a claim that § 813.125

is unconstitutional on its face or as applied to them.

       Fourth, plaintiffs contend that because the harassment injunction statute permits a

court to enter an injunction without factual findings by a jury, the statute deprives plaintiffs

of their constitutional right to a trial by jury. But this argument fails to state a federal claim for

relief because the federal Constitution does not guarantee the right to a trial by jury in a civil

action in state court. Curtis v. Loether, 415 U.S. 189, 192 (1974) (“The Court has not held that

the right to jury trial in civil cases is an element of due process applicable to state courts through




                                                  5
the Fourteenth Amendment.”). In addition, there is no constitutional right to a jury trial in

an action for purely injunctive relief. United States v. LeBeau, 985 F.2d 563 (7th Cir. 1993).

       In sum, plaintiffs have allege any facts or present any legal arguments to support their

claim that Wis. Stat. § 813.125 is unconstitutional. Accordingly, I will grant defendants’

motion to dismiss that claim. Because it is the only claim in this case, this case will be closed.



                                             ORDER

       IT IS ORDERED that:

       1. Defendant City of Portage’s motion to dismiss, Dkt. 15, is GRANTED IN PART
          and DENIED IN PART, as set forth above.

       2. The motions to dismiss filed by defendants Mark Hazelbaker, Dkt. 9, and Charles
          Church, Benjamin Oetzman, Roger Brandner, Joseph Ruf, Vern Grove, Portage
          Community Schools, and Columbia County, Dkt. 20, are GRANTED.

       3. City of Portage’s motion to certify constitutional question, Dkt. 21, is DENIED as
          moot.

       4. The clerk of court is directed to enter judgment for defendants and close this case.




       Entered January 8, 2020.

                                             BY THE COURT:

                                             /s/
                                             ________________________________________
                                             JAMES D. PETERSON
                                             District Judge




                                                6
